NO. 07-11-00115-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     APRIL 26, 2011


                         NICOLE C. FERGUSON, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                   NO. 3701; HONORABLE DAN MIKE BIRD, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                       ORDER OF ABATEMENT AND REMAND



       Appellant, Nicole C. Ferguson, appeals the trial court’s judgment adjudicating

guilt for the offense of felony possession of marijuana.1 The clerk’s record contains a

certification of appellant’s right of appeal which was not signed by appellant.




       1
         See Tex. Health & Safety Code Ann. § 481.121(a),(b)(5) (West 2010) (the
knowing or intentional possession of a useable quantity of marijuana of 2,000 pounds or
less but more than 50 pounds is a second degree felony). A second degree felony is
punishable by imprisonment for a term of not more than 20 years or less than 2 years
and a fine not to exceed $10,000. Tex. Penal Code Ann. § 12.33 (West Supp. 2010).
       Effective September 1, 2007, Rule of Appellate Procedure 25.2(d) was amended

to require certifications executed after the effective date to be signed by the appellant

and a copy served on him. Tex. R. App. P. 25.2(d); Mason v. State, No. 07-07-0383-

CR, 2008 Tex. App. Lexis 3956 (Tex.App.--Amarillo May 29, 2008) (per curiam order,

not designated for publication). Consequently, we abate the appeal and remand the

cause to the 100th District Court of Carson County for further proceedings. On remand,

the trial court shall utilize whatever means it finds necessary to secure and file with this

court a certificate of right to appeal that complies with Rule 25.2(d). Tex. R. App. P.

25.2(d).


       If necessary, the trial court shall execute findings of fact, conclusions of law, and

any necessary orders it may enter regarding the aforementioned issues and cause its

findings, conclusions, and orders, if any, as well as a conforming certificate of

appellant’s right of appeal to be included in a supplemental clerk’s record. If the trial

court conducts a hearing in the matter, it shall be stenographically recorded and the

transcription included in a supplemental reporter’s record. The trial court shall file the

supplemental clerk’s record and the supplemental reporter’s record, if any, with the clerk

of this court by May 26, 2010.


       It is so ordered.

                                                               Per Curiam




Do not publish.


                                             2